                   UNITED STATES DISTRICT COURT
                      DISTRICT OF CONNECTICUT

------------------------------x
                              :
JAMES A. HARNAGE              :       Civ. No. 3:16CV01543(AWT)
                              :
v.                            :
                              :
DR. WU, et al.                :       January 31, 2019
                              :
------------------------------x

      OMNIBUS RULING ON PLAINTIFF’S FOURTEEN MOTIONS TO COMPEL
    [Docs. #175, #176, #177, #178, #179, #181, #183, #186, #187,
                   #188, #189, #190, #191, #192]

      Self-represented plaintiff James A. Harnage (“plaintiff”)

has filed fourteen motions to compel, each of which seeks an

order compelling a specific defendant to further respond to

plaintiff’s revised interrogatories and requests for production.

See Docs. #175, #176, #177, #178, #179, #181, #183, #186, #187,

#188, #189, #190, #191, #192 (collectively the “motions to

compel”).1 Defendants have filed no response to plaintiff’s

motions, instead opting to rely on their objections to

plaintiff’s requests. See Doc. #205 at 13. On July 23, 2018, and

July 26, 2018, Judge Alvin W. Thompson referred plaintiff’s

motions to the undersigned. [Docs. #185, #193]. For the reasons

set forth below, the Court GRANTS, in limited part, and DENIES,

in large part, plaintiff’s motions to compel directed to Francis




1 Plaintiff has also filed memoranda in support of these motions,
which the Court has considered.
                                ~1~
[Doc. #175], Dr. Naqvi [Doc. #176], Lightner [Doc. #178],

O’Halloran [Doc. #179], Bonetti [Doc. #183], Greene [Doc. #186],

Lovely-Bombardier [Doc. #187], Candelario [Doc. #189], Chouinard

[Doc. #190], Henderson [Doc. #191], and Furtick [Doc. #192]. The

Court DENIES in their entirety plaintiff’s motions to compel

directed to Dr. Pillai [Doc. #177], McChrystal [Doc. #181], and

Shortridge [Doc. #188].

I.   Procedural History and Factual Background

     A.   Pleadings-Related Background

     On September 13, 2016, plaintiff filed a Complaint alleging

that defendants were deliberately indifferent to his medical

needs by denying him certain medications. See generally Doc. #1,

Complaint. Plaintiff also alleged that certain defendants

retaliated against him. See generally id. On October 19, 2016,

Judge Thompson issued an Initial Review Order of the Complaint.

See Doc. #7. The Initial Review Order: (1) dismissed all claims

alleged against Correctional Managed Health Care (“CMHC”), see

id. at 10; (2) permitted plaintiff’s deliberate indifference to

medical needs claims to proceed, see id. at 12; (3) permitted

the retaliation claim against Dr. Naqvi to proceed, see id. at

14; (4) dismissed the retaliation claims against all other

defendants, see id. at 14-15; and (5) permitted the state law

claims to proceed, see id. at 15.




                               ~2~
    Defendants filed an appearance in this matter on January 9,

2017. [Doc. #21]. On March 29, 2017, defendants filed a partial

motion to dismiss. [Doc. #28]. On November 16, 2017, Judge

Thompson granted defendants’ partial motion to dismiss, in part.

See Doc. #54. Judge Thompson ordered:

    The defendants’ motion to dismiss [ECF No. 28] is hereby
    GRANTED as to the claim for changing the prescription
    for clobatasol propionate to Temovate and as to all
    claims based on acts occurring before September 13,
    2013.

    The case will proceed on the deliberate indifference
    claims regarding flunisolide and Flonase, the denial of
    clobatasol propionate and Temovate, the claims regarding
    gabapentin, and the retaliation claim against Dr. Naqvi.

Doc. #54 at 15-16.

    Also on November 16, 2017, Judge Thompson issued a ruling

on plaintiff’s then-pending motion for leave to amend the

complaint. [Docs. #43, #55]. Judge Thompson denied plaintiff’s

motion, without prejudice, and permitted plaintiff to “refile

his motion within 30 days accompanied by a proposed amended

complaint that includes only the claims remaining in this case

[as set forth in the motion to dismiss ruling] and the

retaliation claim that was included in Harnage v. Caldonero, No.

3:16cv1876(AWT).” Doc. #55 at 3 (footnote omitted) (sic).

    Plaintiff now proceeds pursuant to a “Corrected and Re-

Scanned Second Amended Complaint[,]” which was filed on December

22, 2017 (hereinafter the “Second Amended Complaint”). [Doc.


                               ~3~
#69, Second Amended Complaint].2 The allegations of the Second

Amended Complaint relate to plaintiff’s time spent incarcerated

at the MacDougall Correctional Institute from September 13,

2013, to July 2016. See Doc. #69, Second Amended Complaint at

¶1.

      Plaintiff alleges that as he “has aged, he has grown to

require certain medications to provide him a reasonable quality

of life and to prevent needless suffering.” Id. at ¶19.

Plaintiff alleges that defendant Dr. Wu

      initiated a mandate to medical staff to reduce budgetary
      expenses by any means, including the delay, denial and
      refusal to treat inmate medical needs, or mandatory
      prescriptive use of less effective medications and the
      use or reuse of medical supplies or improper medical
      equipment; without concern for the health or well being
      of the inmates, including Harnage.

Id. at ¶22 (sic). As to the other defendants, plaintiff alleges:

“At multiple different times during the operative time period,

that defendants Pillai, O’Halloran, Naqvi, McChrystal and

Greene, ... refused, denied and/or unreasonably delayed

prescribing or renewing prescriptions for solely budgetary and

economic reasons, leaving the plaintiff to suffer needlessly.”

Id. at ¶24. Similarly, plaintiff alleges that defendants “Rob,


2 The allegations of plaintiff’s Second Amended Complaint are not
entirely limited to the constraints of Judge Thompson’s prior
rulings. See Docs. #54, #55. The Court offers no opinion on the
viability of any claims alleged in the Second Amended Complaint
that fall outside of the parameters set by Judge Thompson’s
prior rulings.
                                ~4~
Caldonero, Caroline, Nikki, Tawana, Greene, Marissa, ...

interfered with, delayed or denied the renewal or refill of

properly prescribed medications by destroying and/or discarding

refill requests and/or refusing to dispense the medications from

the pharmacy; for economic ... purposes, leaving plaintiff to

suffer needlessly.” Doc. #69, Second Amended Complaint at ¶25

(sic).3 Plaintiff alleges that “said defendants” have “delay[ed]

the distribution of refills” of his medication, and that he “has

repeatedly watched as other inmates, who placed their orders for

refills well after the plaintiff, have received their

medications weeks before Harnage.” Id. at ¶¶27-28.

     Regarding flunisolide and Flonase, plaintiff asserts that

Dr. Wu “received a discount on the cost of the nasal spray

‘Flonase’, and/or an economic ‘kick back’ from the manufacturer,

and ordered that all inmates be changed over to the Flonase from

whatever other nasal sprays they were taking, ... including


3 There are inconsistencies in the spellings and given names of
defendants in the Second Amended Complaint when compared to the
motions to compel. From what the Court can discern: defendant
“Rob” is defendant Robert Bonetti referenced in Doc. #183;
defendant “Caldonero” is defendant Lisa Candelario referenced in
Doc. #189; defendant “Caroline” is defendant Caroline Chouinard
referenced in Doc. #190; defendant “Nikki” is defendant Nikia
Henderson referenced in Doc. #191; defendant “Tawana” is
defendant Tawana Furtick referenced in Doc. #192; defendant
“Marissa” is defendant Melissa Lovely-Bombardier referenced in
Doc. #187; and defendant “James” is defendant James Shortridge
referenced in Doc. #188. The Court refers to the defendants as
they are referenced in the document(s) cited or relied on by the
Court.
                               ~5~
Harnage, who was on Flunisolide for years, without problem.”

Doc. #69, Second Amended Complaint at ¶32 (sic). Plaintiff

alleges that he is allergic to Flonase, which causes him to

suffer from burning in his nostrils and nose bleeds. See id. at

¶¶34-35. Plaintiff alleges that because Flonase is dispensed in

a glass bottle, inmates were required to receive the medication

through “med-line” and were given the medication only once per

day. See id. at ¶33. This means that unlike the flunisolide,

which was dispensed in a plastic bottle, plaintiff was unable to

keep the nasal spray in his cell and could not use the

medication as needed. See id. at ¶37. Plaintiff “believes ...

defendants are attempting to control the allowable dosage

received of the nasal spray to less than the manufacturers

recommended minimal dosage, solely to save money, without regard

for the plaintiffs physical and mental well being.” Id. at ¶40

(sic); see also id. at ¶57.

    Plaintiff alleges that on or about May 2016, he saw Dr.

Naqvi “for renewal of his nasal spray” and that plaintiff tried

to discuss with Dr. Naqvi his issues with the Flonase. Id. at

¶41. Plaintiff alleges that Dr. Naqvi refused to hear his

complaints and instead renewed plaintiff’s Flonase prescription.

See id. at ¶¶42-43. Thereafter, plaintiff “filed a medical

grievance known as a Health Service Review.” Id. at ¶44. On or

about June 2016, plaintiff “initiated legal action attempting to

                               ~6~
correct medical deficiencies[.]” Doc. #69, Second Amended

Complaint at ¶45. When plaintiff informed Dr. Naqvi that he had

“initiated legal action to challenge the denial of the

Flunisolide, Naqvi sarcastically told Harnage, ‘Really, alright

let’s see how you like not having any nasal spray. I’ll just

discontinue the order completely.’” Id. at ¶46 (sic). Plaintiff

alleges that Dr. Naqvi then discontinued his Flonase

prescription, and replaced it with an “ineffective” saline

solution. See id. at ¶¶47-49.

    Plaintiff alleges that he “has maintained an active order

for Clobetasol Propionate to control and treat his scalp

psoriasis.” Id. at ¶64. Plaintiff alleges that he did not

receive refills of the Clobetasol Propionate “for several

months” and “learned that the order was changed to ‘Temovate’,”

a cream-based prescription which “gets into his hair, then onto

his pillow at night and into his eyes and mouth.” Id. at ¶55

(sic). Plaintiff alleges that he did “not receive[] a single

delivery of the Temovate for more than a year.” Id. at ¶56.

Plaintiff alleges that despite his repeated grievances

concerning this issue, “the matter was not corrected and

plaintiff was left to suffer with large patches of plaque

psoriasis that spreads from his scalp down to his ears causing

pain, itching, burning and bleeding all of which is intensified

each time the plaintiff showers.” Id. at ¶57. Plaintiff

                                ~7~
“believes ... that defendants Rob, Caldonero, Caroline, Nicki,

Tawana, Greene, Marissa, ... have been refusing to dispense

Clobetasol and Temovate to ... save money.” Doc. #69, Second

Amended Complaint at ¶58. Plaintiff also asserts that defendants

“receive bonuses based on a percentage of savings, from the

medical expenses budget.” Id. at ¶59.

     Plaintiff next alleges that “since being diagnosed as a

diabetic, [he] has been prescribed Gabapentin, for diabetic

neuropathy; at a dose of 120 mg, 3 times per day at 8 am, 2pm

and 8pm.” Id. at ¶60 (sic). Plaintiff alleges that the

Department of Correction (“DOC”) previously permitted an inmate

to keep Gabapentin in his or her cell, but that the medication

has since been reclassified such that it must now be received at

the med-line. See id. at ¶¶60-61. Plaintiff alleges that this

change “created a greater demand on medical staff[]” who “began

making inmates, including Harnage, wake up at 5 am to receive

their 8 am doses, for their own personal convenience[.]” Id. at

¶¶63-64 (sic).4 Plaintiff alleges that initially, medical staff

would deliver the 5 a.m. dose to inmates at their respective

cells, but that after several months, “defendants instituted a

policy that required inmates to go outside their housing units

to get their Gabapentin at 5 am.” Id. at ¶¶66-67 (sic).


4 Medical staff did not change the dosage times for the other two
daily Gabapentin doses. See id. at ¶65.
                               ~8~
Plaintiff alleges: “This practice relied on the housing unit

custody officer simply ‘clicking’ the automatic locks on the

cell doors to release the inmates from their cells. If the

inmates were not awake, and standing at their cell doors, the

staff simply listed the inmates, including Harnage, as having

‘refused’ their medications.” Doc. #69, Second Amended Complaint

at ¶¶68-69. Plaintiff alleges that “[b]ecause the clicking was

insufficient to wake Harnage, he missed many 5am med-lines and

staff refused to deliver the medication at the properly

prescribed 8 am.” Id. at ¶73 (sic). Plaintiff further alleges

that after he pointed out the proper prescription times for the

Gabapentin that “defendants Rob, Caldonero, Caroline, Greene,

James, Tawanna, Nikki, Marissa, ... maliciously went to Naqvi

and Pillai and talked them into changing the prescription time

for the first does to 5 am, for their own personal convenience,

rather than, plaintiffs health and well being.” Id. at ¶74

(sic). Because he still could not awake at 5 a.m., plaintiff

alleges that defendants eliminated his first dose of Gabapentin,

rather than give it to him at the correct time. See id. at ¶75.

    Plaintiff alleges that for one week, defendants Caroline,

Greene, Marissa, and Tawanna refused to allow plaintiff to bring

his 2 p.m. dose of Gabapentin to his trial in federal court, in

contravention of DOC and CMHC policy. See id. at ¶¶77-79. After

having addressed this issue with Judge Thompson, plaintiff

                               ~9~
alleges that “defendants, Rob, Caldonero, Greene, Caroline,

Nikki, Tawanna, ... and Marissa, maliciously eliminated

plaintiffs 2 pm dose in collusion with Wu, Pillai and Naqvi.”

Doc. #69, Second Amended Complaint at ¶81, ¶83 (sic). Eight

weeks later, Dr. Wu “authorized the defendants to discontinue

every inmates 2 pm dosage, solely for staff convenience, rather

than the inmate physical and mental well being.” Id. at ¶85

(sic). Plaintiff contends that defendants have asserted that “if

they split the 2 pm dose and give higher doses on the First and

Third Dosages it will provide the same relief and coverage.” Id.

at ¶86 (sic). Plaintiff alleges that the actions of defendants

“are arbitrary and without consideration for the long term

health risks associated with the higher doses of Gabapentin than

is recommended by the Manufacturer and the Food and Drug

Administration (FDA).” Id. at ¶90. Plaintiff contends that

“defendants failed to recognize the dosing irregularities in the

timing of the administration of the medication[,]” and that

because of defendants’ actions, including the discontinuance of

his morning dose, he went sixteen hours between receiving doses

of Gabapentin. See id. at ¶91, ¶96. Plaintiff alleges that as a

result, he experienced “pain feeling as if his feet were on fire

with a thousand pins being stuck in for good measure[].” Id. at

¶96. Plaintiff “repeatedly attempted to address his concerns

with each of the defendants,” but they “could not have cared any

                              ~ 10 ~
less.” Doc. #69, Second Amended Complaint at ¶98. Plaintiff also

alleges that “defendants have engaged in the practice of simply

ignoring or discarding all of plaintiffs written requests and

health service reviews.” Id. at ¶100 (sic).

    Count Two encompasses the retaliation claim originally pled

in Harnage v. Caldonero, No. 16CV1876(AWT) (D. Conn. Nov. 15,

2016). Plaintiff alleges that while he was confined at

MacDougall, he “actively challenged deficiencies in his medical

care by filing grievances and lawsuits to enforce his right to

proper care.” Doc. #69, Second Amended Complaint at ¶¶110-11.

Plaintiff alleges that “[o]n or about May 27, 2013, plaintiff

reported the cross contamination of insulin by a medical staff

member who ‘double-dipped’ a hypodermic needle while treating

diabetic inmates.” Id. at ¶112. Plaintiff alleges that his

report resulted in “an intensive medical response,” and “added

workload and change in policies and procedures, which added more

stringent guidelines, angered some of the medical staff at

MacDougall, the defendants herein[.]” Id. at ¶¶113-14.

Immediately following his report, “defendants began giving

Harnage a hard time receiving medical care, ... as well as

interfering with the timely refills of the plaintiffs

prescriptions.” Id. at ¶116 (sic). The alleged “denial and/or

delay of plaintiff’s prescriptions and refills was being

aggravated by Wu, who issued the mandate that medical staff take

                              ~ 11 ~
drastic measures to reduce costs.” Doc. #69, Second Amended

Complaint at ¶117. Plaintiff asserts that “defendants acted in a

conspiracy, one with the other to deny the plaintiff adequate

medical care equal to that afforded to all other inmates whom

did not file complaints, grievances or lawsuits against medical

staff.” Id. at ¶119 (sic). Plaintiff alleges: “For quite some

time after reporting the insulin cross contamination, the

plaintiffs requests for refills and renewals of his

prescriptions were either not processed or delayed in the

distribution thereof, by said defendants, for as long as 5-6

weeks at a time.” Id. at ¶121 (sic). Plaintiff alleges that

defendants specifically interfered with his receipt of

Ibuprofen, for his pain management, and as a result, plaintiff

needlessly suffered. See id. at ¶¶122-28. Plaintiff further

asserts that “[e]very time that the plaintiff attempted to file

a Health Service Review (HSR) to remedy the deprivation of his

pain reliever, said defendants also interfered with the receipt,

filing, processing and response to the Administrative remedy.”

Id. at ¶129.

    B.   Discovery-Related Background

    On April 26, 2018, the Court held an in-person discovery

conference in this matter to address twenty-four motions to

compel, and several other motions, filed by plaintiff. See Docs.

#140, #141. Following that conference, on May 7, 2018, the Court

                              ~ 12 ~
issued a Memorandum of April 26, 2018, Discovery Conference and

Ruling on Pending Motions (hereinafter the “Discovery Memorandum

and Order”). [Doc. #141]. In pertinent part, the Court ordered:

    As to the discovery directed to the other defendants,
    which defense counsel has not received, plaintiff may
    either re-issue those requests, bearing in mind the
    parameters of discovery discussed during the April 26,
    2018, discovery conference, or re-serve his original
    requests.

    ...

    In the event plaintiff proceeds with his original
    requests, he need not re-serve those requests on
    defendants. Rather, on or before May 31, 2018, plaintiff
    shall file a notice on the docket indicating whether he:
    (a) seeks to proceed on his original requests, and if
    so, identifies the motions to compel by document number
    to which the requests are appended; or (b) seeks to issue
    reviewed requests.

Id. at 13-14 (emphases modified). On May 31, 2018, plaintiff

filed a Notice stating that he had served “each of the remaining

15 defendants ... one copy each of Plaintiff’s Revised

Interrogatories and Plaintiffs Revised Request for Production,

consistent with this Courts Order #141.” Doc. #148 at 1 (sic).

In light of that representation, on June 7, 2018, the Court

entered an Order denying, as moot, each of plaintiff’s twenty-

four motions to compel that related to plaintiff’s original

discovery requests. See Doc. #150. On June 11, 2018, plaintiff

filed a second Notice (dated May 24, 2018), which stated he

wished to proceed on his original requests and would “re-issue a

select few revised requests to each of the defendants[.]” Doc.

                              ~ 13 ~
#151 at 1. On June 12, 2018, plaintiff filed an objection to the

undersigned’s June 7, 2018, Order. [Doc. #152].

      On October 29, 2018, and December 5, 2018, the parties

filed two joint status reports detailing their efforts to

resolve the many pending discovery disputes spanning plaintiff’s

federal cases. See Docs. #203, #205. The parties have reached

some agreements concerning the production of documents in this

case, and plaintiff’s other federal cases. See Doc. #205 at 4-5,

14-16.5

II.   Legal Standard

      Rule 26(b)(1) of the Federal Rules of Civil Procedure sets

forth the scope and limitations of permissible discovery:

      Parties may obtain discovery regarding any nonprivileged
      matter that is relevant to any party’s claim or defense
      and proportional to the needs of the case, considering
      the importance of the issues at stake in the action, the
      amount in controversy, the parties’ relative access to
      relevant information, the parties’ resources, the
      importance of the discovery in resolving the issues, and
      whether the burden or expense of the proposed discovery
      outweighs its likely benefit. Information within this
      scope of discovery need not be admissible in evidence to
      be discoverable.

5 The Supplemental Joint Status Report reflects plaintiff’s
belief that during the April 26, 2018, discovery conference the
Court permitted plaintiff “to both rely on – and deem served –
the purported interrogatories filed upon the docket and then
also serve revised interrogatories too[.]” Doc. #205 at 12. That
was not the option provided by the Court. Indeed, as the
Discovery Memorandum and Order states, plaintiff was to choose
one of the two options given. See Doc. #141 at 13-14. The Court
has already ruled on this issue, see Doc. #150, to which
plaintiff has objected, see Doc. #152. The Court will not
address the issue further here.
                                ~ 14 ~
Fed. R. Civ. P. 26(b)(1). “[T]he burden of demonstrating

relevance remains on the party seeking discovery.” Bagley v.

Yale Univ., 315 F.R.D. 131, 144 (D. Conn. 2016) (citation

omitted), as amended (June 15, 2016); Republic of Turkey v.

Christie’s, Inc., 326 F.R.D. 394, 400 (S.D.N.Y. 2018) (same).

Once the party seeking discovery has demonstrated relevance, the

burden then shifts to “[t]he party resisting discovery ... [to]

show[] why discovery should be denied.” Cole v. Towers Perrin

Forster & Crosby, 256 F.R.D. 79, 80 (D. Conn. 2009) (alterations

added).

III. Discussion

     Plaintiff has filed fourteen motions to compel, each

directed to a separate defendant regarding his or her responses

to plaintiff’s revised interrogatories and requests for

production. Each of the revised interrogatories and requests for

production appears to be identical.6 Accordingly, the Court

addresses plaintiff’s arguments by the revised interrogatory and

request for production, rather than by each defendant. To the

extent a certain interrogatory or request for production

requires a specific response from a specific defendant, then the

Court will address that as appropriate.



6 The only variation comes from a few additional revised
interrogatories and one additional request for production
directed to defendant Dr. Naqvi. See Doc. #176.
                              ~ 15 ~
     A.   Revised Interrogatories

     Plaintiff seeks to compel additional responses from

defendants Francis (Doc. #175) and Dr. O’Halloran (Doc. #179) to

revised interrogatory 1. Revised interrogatory 1 asks: “Have you

ever been disciplined by the DOC or CMHC, or found liable in any

civil action, for retaliating against an inmate? If so, identify

the disciplinary or civil action taken and the inmate offended.”

Doc. #175 at 1; Doc. #179 at 1. Defendants Francis and Dr.

O’Halloran did not object to revised interrogatory 1 and instead

answered: “[A]nswer to be provided through supplement.” Doc.

#175-2 at 3; Doc. #179-2 at 3. To the extent defendants Francis

and Dr. O’Halloran have not already done so, each shall serve

his supplemental answer to revised interrogatory 1 forthwith,

and in any event, no later than February 14, 2019. Additionally,

to the extent defendants Francis and Dr. O’Halloran have not

already done so, each defendant shall provide a sworn

certification of his interrogatory responses forthwith, and in

any event, no later than February 14, 2019. See Doc. #175 at 1

(noting the “lack of any declaration signed by the defendant.”);

Doc. #179 at 1 (same).7



7 In the Supplemental Status Report, dated December 5, 2018,
counsel for defendants represented that he

     forgot to follow up and supplement O’Halloran’s
     response. Counsel will obtain an executed supplemental
     response including appropriate answers from O’Halloran
                              ~ 16 ~
    Plaintiff seeks to compel additional responses from

defendants Francis (Doc. #175) and Dr. O’Halloran (Doc. #179) to

revised interrogatory 2. Revised interrogatory 2 asks: “Have you

ever been disciplined by the DOC or CMHC, or found liable in any

civil action, for any misconduct against an inmate? If so,

identify the disciplinary or civil action, taken and the inmate

offended.” Doc. #175 at 2 (sic); Doc. #179 at 2 (sic). Each

defendant objected that

    this interrogatory is overly broad or unduly burdensome.
    It seeks information not relevant to the case and instead
    appears to seek impermissible propensity evidence. The
    Court ruled already that plaintiff may not conduct
    fishing expeditions regarding the defendants’ personnel
    files or seek irrelevant propensity evidence. Instead
    the Court allowed plaintiff to issue an interrogatory
    asking:   “whether   that   defendant   has   ever   been
    disciplined by the DOC or CMHC, or found liable in a
    civil action, for retaliating against an inmate.” (Doc.
    141 p. 11).

Doc. #175-2 at 3; Doc. #179-2 at 3. Plaintiff asserts, inter

alia, that the information sought “is relevant to the central

issues of this action[,]” and contends that each defendant’s

objection “is not substantive, lacks merit and fails to conform




    and will serve it upon plaintiff forthwith. Undersigned
    has discussed this with plaintiff during a meet-and-
    confer-call. ... Based on the parties discussions, the
    defendants do not construe this to be an issue of
    contention ... though plaintiff does not waive his
    objections to O’Halloran’s objections or to the proposed
    supplemental answers.

Doc. #205 at 13-14 (sic).
                              ~ 17 ~
with federal and local rules.” Doc. #175 at 2; see also Doc.

#179 at 2. As currently framed, revised interrogatory 2 is over

broad and seeks information which is not relevant to the claims

in this case. The term “any misconduct” implicates a much

broader swath of information than that which could be considered

relevant under the case law in this Circuit. See, e.g., Frails

v. City of New York, 236 F.R.D. 116, 117-18 (E.D.N.Y. 2006).

Accordingly, the Court will not require defendants Francis or

Dr. O’Halloran to answer revised interrogatory 2.

     Revised interrogatory 3 asks each defendant to: “Identify

any and all shifts worked by you as a medical staff member at

MacDougall between September 2013 and July 2016, including: a.

the date of the shift, and b. which shift you worked, and; c.

the post and duties assigned you on each shift[.]” Doc. #175 at

2 (sic).8 Each defendant objected that

     these interrogatories are overly broad in scope and
     unduly burdensome. They are not reasonably limited in
     time or duration. They seek information that is not
     relevant to this case. This Court already ruled that
     plaintiff may not demand that the defendants in this
     action review plaintiff’s entire medical chart for the
     period of September 2013 until July 2016 and identify
     their entries or entries by others. Plaintiff instead
     was required to identify specific entries or other more
     specific time periods that are central to the specifics


8 The quoted revised interrogatory is an example of the revised
interrogatory issued to each of the defendants. The Court will
not cite to each of the fourteen motions where the request,
objection, answer, or argument by plaintiff is the same or
similar.
                              ~ 18 ~
    of this case. (Doc. 141 p. 11). Seeking each and every
    shift is similarly overbroad and unduly burdensome.

Doc. #175-2 at 4. Notwithstanding those objections, defendants

McChrystal (Doc. #181-2 at 4), Bonetti (Doc. #183-2 at 4),

Greene (Doc. #186 at 12), Lovely-Bombardier (Doc. #187 at 12),

Shortridge (Doc. #188 at 13), Candelario (Doc. #189 at 12),

Chouinard (Doc. #190 at 12), Henderson (Doc. #191 at 12), and

Furtick (Doc. #192 at 12) each responded with their general

assigned shift information. Plaintiff contends that the

information sought “is relevant to the central issues of this

action[,]” and that each defendant’s objection “is not

substantive, lacks merit and fails to conform with federal and

local rules[.]” Doc. #175 at 3. As to those defendants who

provided an answer to revised interrogatory 3, plaintiff

contends that each defendant’s answer “is incomplete and fails

to provide the information requested.” Doc. #181 at 2. Plaintiff

fails to articulate how the information sought in revised

interrogatory 3 is relevant to the claims remaining in this

matter. Additionally, having each defendant identify the date of

each shift he or she worked over a three-year period is unduly

burdensome. Accordingly, the Court sustains defendants’

objections on the grounds of relevance and undue burden, and

will not require a further response to revised interrogatory 3

from any defendant.


                              ~ 19 ~
    Revised interrogatory 4 asks each defendant: “For the

pertinent time frame for each shift identified in response to

interrogatory number 3 above, review the plaintiffs medical

record and identify each entry authored by you, including: a.

the date of the entry, and; b. the purpose of the entry, and; c.

the substance of the entry, including a readable print, in

layman’s term; of the written entry and its description.” Doc.

#175 at 3 (sic).   Each defendant objected that

    these interrogatories are overly broad and unduly
    burdensome. They are not reasonably limited in time or
    duration. They seek information that is not relevant to
    this case. This Court already ruled that plaintiff may
    not demand that the defendants in this action review
    plaintiff’s entire medical chart for the period of
    September 2013 until July 2016 and identify their
    entries or entries by others. Plaintiff instead was
    required to identify specific entries or other more
    specific time periods that are central to the specifics
    of this case. (Doc. 141 p. 11).

Doc. #175-2 at 5. Each defendant, except defendants Francis

(Doc. #175) and O’Halloran (Doc. #179), answered revised

interrogatory 4 by referring plaintiff “to his medical chart or

other records provided in this litigation.” Doc. #178-2 at 5.

Plaintiff contends that the information sought “is relevant to

the central issues of this action. Further, defendants

‘objection’ lacks merit, is not substantive, and fails to

conform with federal and local rules.” Doc. #175 at 7 (sic). For

those defendants that provided an answer, plaintiff also

generally asserts that each defendant’s answer “fails to comply

                               ~ 20 ~
with FRCVP 33(d)(1), among others.” Doc. #176 at 3. The Court

sustains defendants’ objection that revised interrogatory 4 is

unduly burdensome, particularly considering the relevant time

frame of the claims in this case and plaintiff’s medical

history, which the Court believes to be extensive. Nevertheless,

it appears from the Supplemental Joint Status Report that the

parties have resolved any dispute concerning the answers

provided to revised interrogatory 4. See Doc. #205 at 3-4.

Accordingly, the Court will require no further response to

revised interrogatory 4 from any defendant.

    In addition to five subparts, revised interrogatory 5 asks

each defendant: “For the pertinent time frame for each shift

identified in response to interrogatory #3 above, identify which

days, during the relevant time period, of September 2013 through

July 2016; if any, that you picked up and/or processed, inmate

request forms and health service reviews from the ‘medical

mailboxes’ at MacDougall[.]” Doc. #192 at 3 (sic). The subparts

of revised interrogatory 5 then seek: (1) the dates on which the

defendant retrieved the contents of the medical mailboxes; (2)

the date on which the defendant processed the contents of the

medical mailboxes; (3) the housing unit for which the defendant

retrieved or processed the contents of the medical mailboxes;

(4) “the manner in which you handled, processed or disposed of

any of the contents of the medical mailboxes, for each date

                              ~ 21 ~
identified[;]” and (5) “the individual, if any, to whom you

surrendered the contents of the medical mailboxes, for each date

identified.” Doc. #192 at 3-4.9 Each defendant objected that

        these interrogatories are overly broad and unduly
        burdensome. They are not reasonably limited in time or
        duration. They seek information that is not relevant to
        this case. This Court already ruled that plaintiff may
        not demand that the defendants in this action review
        plaintiff’s entire medical chart for the period of
        September 2013 until July 2016 and identify their
        entries or entries by others. Plaintiff instead was
        required to identify specific entries or other more
        specific time periods that are central to the specifics
        of this case. (Doc. 141 p. 11). Seeking each and every
        instance a medical mailbox was emptied or processed is
        similarly unduly burdensome.

Doc. #192 at 14-15. Defendants Francis, Dr. Naqvi, and Dr.

O’Halloran did not provide an answer to revised interrogatory 5.

See generally Docs. #175, #176, #179. The remaining defendants

answered as follows:

        Defendant                        Answer
    Lightner         “[T]he defendant remembers collecting the
                     contents from a medical mailbox in the
                     infirmary at MacDougall one time several
                     years ago.” Doc. #178-2 at 7
    Bonetti          “[T]he defendant has collected the contents
                     of medical mailboxes. However, he cannot
                     remember all the specific instances of this
                     or the corresponding details that these
                     inappropriate and objectionable
                     interrogatories seek.” Doc. #183-2 at 7.
    Greene           “[T]he defendant believes she has collected
                     the contents of medical mailboxes. However,
                     she cannot remember all the specific
                     instances of this or the corresponding

9 Plaintiff does not seek to compel a further response to revised
interrogatory 5 from either defendant Dr. Pillai or defendant
McChrystal. See generally Docs. #177, #181.
                                 ~ 22 ~
    Defendant                         Answer
                  details that these inappropriate and
                  objectionable interrogatories seek.” Doc.
                  #186 at 15.
Lovely-           “[T]he defendant believes she has collected
Bombardier        the contents of medical mailboxes. However,
                  she cannot remember all the specific
                  instances of this or the corresponding
                  details that these inappropriate and
                  objectionable interrogatories seek.” Doc.
                  #187 at 15.
Shortridge        “To the best the defendant can remember, he
                  does not recall collecting the contends of
                  medical mailboxes at MacDougall from
                  September 2013 through July 2016.” Doc. #188
                  at 16.
Candelario        “[T]he defendant has collected the contents
                  of medical mailboxes. However, she cannot
                  remember all the specific instances of this
                  or the corresponding details that these
                  inappropriate and objectionable
                  interrogatories seek.” Doc. #189 at 15.
Chouinard         “[T]he defendant has collected the contents
                  of medical mailboxes. However, she cannot
                  remember all the specific instances of this
                  or the corresponding details that these
                  inappropriate and objectionable
                  interrogatories seek.” Doc. #190 at 15.
Henderson         “[T]he defendant has collected the contents
                  of medical mailboxes. However, she cannot
                  remember all the specific instances of this
                  or the corresponding details that these
                  inappropriate and objectionable
                  interrogatories seek.” Doc. #191 at 15.
Furtick           “[T]he defendant has collected the contents
                  of medical mailboxes. However, she cannot
                  remember all the specific instances of this
                  or the corresponding details that these
                  inappropriate and objectionable
                  interrogatories seek.” Doc. #192 at 15.

Plaintiff generally contends that the information sought by

revised interrogatory 5 is relevant to the central issues of

this action, that each answering defendant has failed to provide


                              ~ 23 ~
the entirety of the information sought, and that each

defendant’s objection is not proper under the federal or local

rules. See, e.g., Doc. #178 at 5, Doc. #189 at 4. Revised

interrogatory 5 seeks some relevant information in light of the

allegations of the Second Amended Complaint that defendants

ignored, discarded, and/or interfered with the processing of

plaintiff’s health service reviews. See Doc. #69, Second Amended

Complaint at ¶100, ¶115, ¶129. However, the information sought

by the subparts of revised interrogatory 5 is unduly burdensome.

Accordingly, the Court will require each of the following

defendants to answer, or supplement their answer to, revised

interrogatory 5, as modified by the Court: Dr. Naqvi, Dr.

O’Halloran, Lightner, Furtick, Candelario, Francis, Chouinard,

Henderson, Bonetti, Greene, and Lovely-Bombardier. The Court

will require no further response to revised interrogatory 5 from

defendant Shortridge, in light of his answer, under oath, that

he does not recall collecting the contents of the medical

mailboxes. See Doc. #188 at 15.

    Defendants Dr. Naqvi, Dr. O’Halloran, Lightner, Furtick,

Candelario, Francis, Chouinard, Henderson, Bonetti, Greene, and

Lovely-Bombardier shall each attempt to identify the day(s) on

which he or she collected or processed the contents of the

medical mailboxes during the relevant time period. Each

defendant should indicate the general steps he or she took to

                              ~ 24 ~
process the contents of the medical mailboxes during the

relevant time period. If a defendant is unable to recall such

information, that defendant should detail the efforts that he or

she undertook to ascertain the information requested. See

Zanowic v. Reno, No. 97CV5292(JGK)(HBP), 2000 WL 1376251, at *3

(S.D.N.Y. Sept. 25, 2000) (“Rule 33 does not require a party to

provide information that is unknown and unknowable to that

party. In responding to interrogatories, however, a party is

under a duty to make a reasonable inquiry concerning the

information sought in interrogatories, and a party’s failure to

describe his efforts to obtain the information sought by

plaintiffs renders his responses insufficient.”); see also 7

James Wm. Moore et al, Moore’s Federal Practice §33.102[3] (3d

ed. 2017). Each of the above-identified defendants shall provide

his or her supplemental responses to revised interrogatory 5 on

or before March 4, 2019.

    As to Dr. Naqvi, plaintiff seeks to compel additional

responses to revised interrogatories 6 and 7. See Doc. #176 at

4-5. Revised interrogatory 6 states: “In revision of plaintiff’s

originally submitted Interrogatory #4, for which plaintiff

sought to compel, it is reframed as follows: Have you ever been

employed in the medical field by someone other than CMHC, and if

so, state the reason for your separation from that employment,

and the employer with their current or last known business

                              ~ 25 ~
address.” Doc. #176-2 at 6-7. Dr. Naqvi objected to revised

interrogatory 6 on that grounds that it “is overly broad or

unduly burdensome. It is vague or ambiguous. It is not clear

what plaintiff means by ‘employed.’ Further, plaintiff was

provided the same or similar information by Naqvi in responses

to another set of interrogatories.” Doc. #176-2 at 7.

Notwithstanding that objection, Dr. Naqvi answered: “[P]laintiff

is referred to the defendant’s May 31, 2018 responses to

plaintiff’s ‘Third Interrogatories Directed to Naqvi.’” Id.

Plaintiff asserts that the information sought by revised

interrogatory 6 is relevant, Dr. Naqvi’s answer is not

sufficient because it does not provide the entirety of the

information sought, and Dr. Naqvi’s objection “is not

substantive, lacks merit and fails to conform with federal and

local rules.” Doc. #176 at 5. The Court has reviewed Dr. Naqvi’s

responses to plaintiff’s Third Set of Interrogatories. See Doc.

#155 at 27-43. Interrogatory 4 of that Third Set of

Interrogatories asks Dr. Naqvi for the same information as

requested by revised interrogatory 6 -- the only difference

being that interrogatory 4 does not request the address of Dr.

Naqvi’s prior employer. Compare Doc. #176-2 at 7, with Doc. #155

at 42. The Court does not find that the address of Dr. Naqvi’s

prior employer(s) is relevant to the claims remaining in this

matter. Additionally, the information sought by revised

                              ~ 26 ~
interrogatory 6 is unreasonably duplicative of that sought by

interrogatory 4, which Dr. Naqvi has already answered. See Doc.

#155 at 42. Accordingly, the Court will require no further

response from Dr. Naqvi to revised interrogatory 6. See Fed. R.

Civ. P. 26(b)(2)(C)(i) (“On motion or on its own, the court must

limit the frequency or extent of discovery otherwise allowed by

these rules or by local rules if it determines that: (i) the

discovery sought is unreasonably cumulative or duplicative[.]”).

    Revised interrogatory 7 states: “In revision of plaintiffs

originally submitted interrogatory #5, for which plaintiff

sought to compel, it is reframed as follows: In the past twenty

(20) years have you ever lied about engaging in any

professional, ethical, and/or medical misconduct[.]” Doc. #176-2

at 7 (sic). An affirmative response to that question would then

prompt Dr. Naqvi to answer an additional five subparts. See id.

at 7-8. Dr. Naqvi objected to revised interrogatory 7 on that

grounds that it is “overly broad or unduly burdensome. Plaintiff

was provided the same or similar information by Naqvi in

response to another set of interrogatories.” Id. at 8.

Notwithstanding that objection, Dr. Naqvi answered: “[P]laintiff

is referred to the defendant’s May 31, 2018 responses to

plaintiff’s ‘Third Interrogatories Directed to Naqvi.’” Id.

Although plaintiff does not submit any argument directed to

revised interrogatory 7, see Doc. #176 at 8, the Court presumes

                              ~ 27 ~
that his arguments directed to revised interrogatory 6 also

apply to revised interrogatory 7. Interrogatory 5 of plaintiff’s

Third Set of Interrogatories to Dr. Naqvi asks: “In the past

twenty years, have you ever lied about engaging in any

profession, ethical, and/or medical misconduct.” Doc. #155 at

42. Dr. Naqvi answered: “No.” Id. In light of that response, the

Court will require no further response from Dr. Naqvi to

plaintiff’s revised interrogatory 7.

    B.   Revised Requests for Production

    Plaintiff seeks to compel additional responses from

defendants Francis and Dr. O’Halloran to revised request for

production (“RFP”) 1. See Doc. #175 at 5; Doc. #179 at 5.

Revised RFP 1 asks: “If Revised Interrogatory #1 is yes, produce

and identify any and all disciplinary documents or civil

complaints relevant thereto.” Id. Defendants Francis and Dr.

O’Halloran each responded that an answer was “to be provided

through supplement.” Id. To the extent defendants Francis and

Dr. O’Halloran have not already done so, each defendant shall

serve his supplemental response to revised RFP 1 forthwith, and

in any event, no later than February 14, 2019.

    Plaintiff next seeks to compel additional responses from

defendants Francis and Dr. O’Halloran to revised RFP 2. See Doc.

#175 at 6; Doc. #179 at 6. Revised RFP 2 asks: “If revised

Interrogatory #2 is yes, produce and identify any and all

                              ~ 28 ~
disciplinary documents or civil complaints relevant thereto.”

Doc. #175 at 6; Doc. #179 at 6. Each defendant objected on the

grounds that revised RFP 2 “is an inappropriate, objectionable

interrogatory.” Id. Because the Court sustained the objections

to revised interrogatory 2, it will require no further response

from defendants Francis and Dr. O’Halloran to revised RFP 2.

    Plaintiff seeks to compel additional responses from each

defendant to revised RFP 3. See, e.g., Doc. #175 at 6. Revised

RFP 3 asks: “If Revised Interrogatory #3(c) identifies any post

or duties assigned to you, produce and identify any such post

orders, job description or other such document describing the

duties for which you were assigned on each shift.” Doc. #175 at

6. Each defendant objected: “Revised Interrogatory #3 is an

inappropriate, objectionable interrogatory. Any attempt to

incorporate that interrogatory is therefore also inappropriate

and objectionable for the same and similar reasons. The

defendant incorporates those objections here.” Doc. #175-2 at 7.

Plaintiff asserts: “The information is relevant to the central

issues of this action. Further, defendants ‘objection’ is not

substantive, lacks merit and fails to conform with federal and

local rules.” Doc. #175 at 6 (sic). Plaintiff fails to

articulate how the information sought by revised RFP 3 is

relevant to the claims remaining in this matter. He has not



                              ~ 29 ~
sustained his burden on that point. Accordingly, the Court will

require no further response to revised RFP 3 from any defendant.

    Plaintiff seeks to compel additional responses from each

defendant to revised RFP 4. See, e.g., Doc. #175 at 7. Revised

RFP 4 asks: “If Revised Interrogatory #4, et seq. identifies any

entry authored by you, produce and identify any documents in

your custody and control, relevant to such entry that is either

maintained by you or is otherwise not located within the

plaintiffs medical records.” Id. (sic). Each defendant objected:

“Revised Interrogatory #4 is an inappropriate, objectionable

interrogatory. Any attempt to incorporate that interrogatory is

therefore also inappropriate and objectionable for the same and

similar reasons. The defendant incorporates those objections

here.” Doc. #175-2 at 7-8. Plaintiff asserts: “The information

is relevant to the central issues of this action. Further,

defendants ‘objection’ is not substantive, lacks merit and fails

to conform with federal and local rules.” Doc. #175 at 7 (sic).

The Court has not required any defendant to provide a response

to revised interrogatory 4. Accordingly, the Court also will not

order any defendant to further respond to revised RFP 4.

    Plaintiff seeks to compel additional responses from

each of the defendants, except defendant McChrystal, to

revised RFP 5. See, e.g., Doc. #175 at 7-8; see also Doc.



                              ~ 30 ~
#181 (motion to compel directed to defendant McChrystal).

Revised RFP 5 asks:

    If revised interrogatory #5, et seq. identifies any date
    on which it was your duty to pick up the medical
    mailboxes or process the contents thereof, produce and
    identify any post orders, logs, scan reports or other
    such document, that is either maintained by you or in
    your custody and control, relevant to your pick up and/or
    processing of the contents of the medical mailboxes, on
    each such date; that is not otherwise located within the
    plaintiffs medical records.

Doc. #175 at 7 (sic). Each defendant objected: “Revised

Interrogatory #5 is an inappropriate, objectionable

interrogatory. Any attempt to incorporate that interrogatory is

therefore also inappropriate and objectionable for the same and

similar reasons. The defendant incorporates those objections

here.” Doc. #175-2 at 8. Plaintiff asserts: “The information is

relevant to the central issues of this action. Further,

defendants ‘objection’ is not substantive, lacks merit and fails

to conform with federal and local rules.” Doc. #175 at 8 (sic).

In light of the Court’s ruling with respect to revised

interrogatory 5, supra, it will not require any further response

to revised RFP 5 from defendant Shortridge. The Court also will

not require any further response to revised RFP 5 from defendant

Pillai, who answered revised interrogatory 5, under oath, that

he “does not remember collecting the contents of medical

mailboxes at MacDougall.” Doc. #177-2 at 6. The Court will,

however, require defendants Dr. Naqvi, Dr. O’Halloran, Lightner,

                              ~ 31 ~
Furtick, Candelario, Francis, Chouinard, Henderson, Bonetti,

Greene, and Lovely-Bombardier to supplement their responses to

revised RFP 5. To the extent the following has not already been

produced, then on or before March 4, 2019, defendants Dr. Naqvi,

Dr. O’Halloran, Lightner, Furtick, Candelario, Francis,

Chouinard, Henderson, Bonetti, Greene, and Lovely-Bombardier

shall produce any logs in their custody or control reflecting

the retrieval or processing of the contents of the medical

mailboxes from September 2013 to July 2016 by these defendants.

If these documents have already been produced, then defendants

should respond by providing the specific bates numbers where the

responsive documents may be located in the prior production. If

said documents do not exist, then also on or before March 4,

2019, defense counsel shall provide a sworn certification to

plaintiff that a good-faith search for the documents has been

made and that no such documents exist.

    Plaintiff seeks to compel an additional response from Dr.

Naqvi to revised RFP 6, which asks: “If Revised Interrogatory

#7, et seq. identifies any lie of professional, ethical, and/or

medical misconduct produce and identify any and all

documentation relevant to such misconduct including any

disciplinary action or civil complaint resulting therefrom.”

Doc. #176 at 7. Dr. Naqvi objected: “Revised Interrogatory #7 is

an inappropriate, objectionable interrogatory. Any attempt to

                              ~ 32 ~
incorporate that interrogatory is therefore also inappropriate

and objectionable for the same and similar reasons. The

defendant incorporates those objections here.” Id. Because Dr.

Naqvi’s answer to revised interrogatory 7 did not identify the

type of information sought by revised RFP 6, the Court will

require no further response to revised RFP 6 from Dr. Naqvi.

IV.   Conclusion

      For the reasons stated above, the Court GRANTS, in limited

part, and DENIES, in large part, plaintiff’s motions to compel

directed to Francis [Doc. #175], Dr. Naqvi [Doc. #176], Lightner

[Doc. #178], O’Halloran [Doc. #179], Bonetti [Doc. #183], Greene

[Doc. #186], Lovely-Bombardier [Doc. #187], Candelario [Doc.

#189], Chouinard [Doc. #190], Henderson [Doc. #191], and Furtick

[Doc. #192]. The Court DENIES in their entirety plaintiff’s

motions to compel directed to Dr. Pillai [Doc. #177], McChrystal

[Doc. #181], and Shortridge [Doc. #188].

      SO ORDERED at New Haven, Connecticut, this 31st day of

January, 2019.

                                     /s/
                                HON. SARAH A. L. MERRIAM
                                UNITED STATES MAGISTRATE JUDGE




                               ~ 33 ~
